DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 have been presented for examination.
Claims 24-30 have been canceled.
Claims 1-23 are rejected.

Response to Arguments
Applicant's arguments/amendments filed 01/06/2021 have been fully considered. Applicant’s arguments/amendments, see remarks pg. 6 paragraphs 5-6, regarding the rejection under 35 U.S.C. 112(b) have been fully considered and are persuasive. Rejections of the claims under 35 U.S.C. 112(b) are withdrawn.
Applicant’s arguments/amendments regarding the rejection of the claims under 35 U.S.C. 102 and 103 have been fully considered but are not persuasive. Applicant argues on pg. 7 paragraph 3, that Huang does not suggest “where implicit surfaces representing segments in discretized data are thresholded and intersected to create model surfaces,” that is Huang does not suggest “using implicit functions in the present invention, namely to produce implicit surfaces that are intersected to produce model surfaces.” Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. As explained by the Applicant in the remarks, pg. 7 paragraph 2, “thresholding the 
Applicant further argues on pg. 8 paragraph 4 that Klinger does not “does not disclose or suggest using implicit functions from segmented discretized data in the manner claimed in the present invention, namely to produce implicit surfaces that are intersected to produce model surfaces.” Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Applicant has not clearly pointed out how the claimed invention distinguishes over the surfaces extracted based on implicit functions and intersecting to form models of Klinger as recited in the non-final rejection.
Regarding dependent claims, Applicant argues they are allowable at least for depending from their respective independent claims. Examiner respectfully disagrees, at least for the reasons above.
The rejections under 35 U.S.C. 102 and 103 are maintained.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 12-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 20180031719), hereinafter Huang.
Regarding claim 1, Huang teaches a method for constructing a structural model of a subsurface (Fig. 2), comprising:
obtaining discretized data comprising surfaces, poly lines, or both ([0004] “The subsurface model may also be discretized with a mesh or a grid that includes nodes and forms cells (e.g., voxels or elements) within the model.” And [0056] “At block 202, objects are inputted into a structural framework for a subsurface region. The inputting of the objects may include inputting one or more surfaces, horizons, faults, and model boundaries into the structural framework.”);
segmenting surfaces in the discretized data by other surfaces to form a plurality of segments ([0062] “For these diagrams, the fault 306 is set at a higher order compared with the horizons 302 and 304 because the fault 306 is continuous and creates a displacement in the horizon forming horizons 302 and 304, splitting it into two pieces, which are horizons 302 and 304.”);
fitting each of the plurality of segments to an implicit function ([0045] “A level set function is an implicit function that defines one or more objects and integrates the values between the nodes in the cell.” And [0057] “At block 208, the level set function for each object is computed.”);
Each level set function may be specific to a single object. For example, an object, such as a surface, that is represented by level set function may be easily extended” And [0077] “specify level set values according to a threshold distance to pinch out two surfaces that are close to each other in a cell”);
creating a plurality of model surfaces from the plurality of implicit surfaces, wherein creating the plurality of model surfaces comprises intersecting each of the plurality of implicit surfaces ([0045] “level set functions along with mesh element or cell splitting may be used to find the intersection between objects.” And [0077] “The finite element procedure may yield level set function values at nodes 410 and 412 that define the extension of surface 404 with the normal direction 414. Instead of using the normal direction of surface 404 at the cell edge between nodes 406 and 408, the normal direction can be computed to improve the smoothness of intersection polylines generated by adjacent cell extensions of surface 404 into another surface 402.”);
constructing the structural model from the plurality of model surfaces ([0055] “assign properties to the watertight model to form one or more subsurface models, as shown in block 216”); and
visualizing the structural model ([0009] “outputting the watertight model (e.g., storing or visualizing the watertight model)” And [0044] “The watertight volumetric mesh may be used for unfaulting, geomechanical, geophysical, and/or reservoir simulation, while the surface mesh may be used as input for visualization”).

	Regarding claim 2, Huang further teaches the method of claim 1, wherein constructing the structure model comprises tessellating each of the plurality of model surfaces to form a mesh over each ([0061] “tessellation for objects” and [0081] “Tessellation may be performed to produce a watertight framework of surface meshes that bound volume compartments, or tessellation may be performed for a 3-D volumetric mesh that is based on the level set surfaces and computed intersection curves. Various algorithms may be used to tessellate a surface mesh framework or a volumetric mesh suitable for numerical simulation.”).

Regarding claim 3, Huang further teaches the method of claim 1, wherein constructing the structural model comprises tessellating zones formed between each of the plurality of model surfaces to form a three-dimensional grid of cells in the zones ([0081] “Tessellation may be performed to produce a watertight framework of surface meshes that bound volume compartments, or tessellation may be performed for a 3-D volumetric mesh that is based on the level set surfaces and computed intersection curves. Various algorithms may be used to tessellate a surface mesh framework or a volumetric mesh suitable for numerical simulation.”).

Regarding claim 4, Huang further teaches the method of claim 1, further comprising extrapolating the implicit function for each of the plurality of segments to a boundary of a region of interest ([0045] “Further, the level set function may be used to guide the extension of the surfaces” And [0066] “In this diagram 340, the horizon segments 332 and 334 of FIG. 3D are extended (or in other examples, truncated) to end at either the boundary or the fault 306 to form the horizons 342 and 344.” And [0066] “FIG. 3E is a diagram 340 of the revised mesh. In this diagram 340, the horizon segments 332 and 334 of FIG. 3D are extended (or in other examples, truncated) to end at either the boundary or the fault 306 to form the horizons 342 and 344.” And [0085] “The edge cut may truncate the segment 634 from the fault 602, as shown in FIG. 6E. Optionally, segment 634 may be extended to either another fault or the boundaries of the domain of interest as shown by segment 652 in FIG. 6F.”).

Regarding claim 5, Huang further teaches the method of claim 1, wherein the implicit function for each of the plurality of segments comprises a radial basis function ([0068] “Some objects may be represented by implicit functions, such as radial basis functions”).

Regarding claim 6, Huang further teaches the method of claim 1, further comprising determining a contact point between a horizon and a fault by an intersection of an implicit surface ([0045] “level set functions along with mesh element or cell splitting may be used to find the intersection between objects. A level set function is an implicit function that defines one or more objects and integrates the values between the nodes in the cell.” And “The intersection of two surfaces may then be identified as the edges of the sub-cell.” And [0054] “specifying the intersections amongst objects (e.g., surfaces)” And [0081] “The intersection of two surfaces may then be identified as the edges of the sub-cell” And [0082] “After the cell splitting, the intersection of the two surfaces 502 and 504 may then be simply the line i-j.”).

Regarding claim 7, Huang further teaches the method of claim 1, further comprising perturbing a model surface using a non-rigid transformation of an implicit function representing The visualization may provide for interactive editing and modification of the framework that may be performed to further enhance or modify the mesh. The mesh may be modified because the mesh does not meet expectations. For example, an object may not pass through a known well marker point, two faults may exhibit the wrong major-minor relationship, a fault contact may flip polarity laterally; and/or the fault may appear to be a reverse fault in certain parts and a normal fault in other parts.” And “The modifications of the meshes may represent surface deformations and repositioning as a result of inspection. The cells which support the level set functions for the objects affected by editing need to have their level set values modified or vacated. After that, the associated mesh creation steps are reapplied to the objects at the updated point or location.”).

Regarding claim 8, Huang further teaches the method of claim 7, wherein perturbing the surface comprises at least one of scaling the surface, shifting the surface to a new location in the structural model, and rotating the surface ([0037] “Some or all of the inputs may be moved, deformed, or intersected in a different order to form a different scenario.” And [0084] “The modifications of the meshes may represent surface deformations and repositioning as a result of inspection. The cells which support the level set functions for the objects affected by editing need to have their level set values modified or vacated. After that, the associated mesh creation steps are reapplied to the objects at the updated point or location.”).

Regarding claim 9, Huang further teaches the method of claim 1, further comprising perturbing a model surface using a rigid transformation of an implicit function representing the the reservoir model may use the same mesh and/or cells as other models, or may resample or upscale the mesh and/or cells to lessen the computations for simulating the fluid flow”).

Regarding claim 12, Huang further teaches the method of claim 1, wherein visualizing the structural model comprises rendering a plurality of model surfaces using a volume renderer ([0084] “A first configuration may include direct rendering of meshes and/or grids. The visualization may provide for interactive editing and modification of the framework that may be performed to further enhance or modify the mesh.” And “The modifications of the meshes may represent surface deformations and repositioning as a result of inspection.”).

Regarding claim 13, Huang further teaches the method of claim 1, further comprising obtaining input for a perturbation of a model surface ([0084] “interactive editing and modification of the framework that may be performed to further enhance or modify the mesh.” And “The modifications of the meshes may represent surface deformations and repositioning as a result of inspection.”).

Regarding claim 14, Huang further teaches the method of claim 13, further comprising obtaining input for a contact order, a contact priority, or both for a model surface ([0052] “identifying one or more second cells that intersect with a second object of the plurality of objects, but excluding each cell that is one of the one or more first cells; wherein the first object has a higher priority in the defined order for the plurality of objects as compared to the second object” And [0057] “In block 206, an order of objects is defined. The order of objects may specify the order of interactions between the various object, which may include a prioritization of objects. For example, the order of objects may represent a structural and/or stratigraphic interpretation of the inputted surfaces (e.g., a specification or listing of how surfaces terminate or truncate with respect to each other). This may involve designating priority levels to objects.”).

Regarding claim 15, Huang further teaches the method of claim 1, further comprising using the structural model in hydrocarbon operations ([0006] “The resulting subsurface model may be used as the basis for volumetric computations, reservoir simulations, geomechanical analysis, and facilities and well planning.” And [0055] “using the subsurface model to perform simulations and for hydrocarbon operations, as shown in blocks 218 and 220”).

Regarding claim 16, Huang further teaches the method of claim 15, further comprising causing a well to be drilled based, at least in part, on the structural model ([0059] “As another example, the simulation results, the geologic model and/or the reservoir model may be used to adjust hydrocarbon production operations, such as installing or modifying a well or completion, modifying or adjusting drilling operations, decreasing fracture penetration, and/or to installing or modifying a production facility.”).

Regarding claim 17, Huang teaches a system for constructing a structural model (Fig. 2), comprising:
As an example, FIG. 8 is a block diagram of a computer system 800 that may be used to perform any of the methods disclosed herein. A central processing unit (CPU) 802 is coupled to system bus 804.” And [0095] “The computer system 800 may also include an input/output (I/O) adapter 810, one or more graphical processor units (GPU(s)) 814” And [0097] “any suitable processor-based device may be used, including without limitation personal computers, laptop computers, computer workstations, and multi-processor servers”);
a storage medium comprising discretized data comprising subsurface features comprising horizons, faults, or both ([0095] “RAM 806 and ROM 808 hold user and system data and programs, as is known in the art.” And [0098] “The memory is in communication with the processor and the memory has a set of instructions, wherein the set of instructions, when executed, are configured to: obtain a framework associated with a subsurface region, wherein the framework comprises a plurality of objects, wherein the plurality of objects comprise one or more of faults, horizons, and any combination thereof”); and
a machine-readable medium comprising instructions configured to direct at least one of the plurality of processors ([0098] “the method may be implemented in machine-readable logic, such that a set of instructions or code that, when executed, performs the instructions or operations from memory.”) to:
obtain the discretized data from the storage medium ([0004] “The subsurface model may also be discretized with a mesh or a grid that includes nodes and forms cells (e.g., voxels or elements) within the model.” And [0056] “At block 202, objects are inputted into a structural framework for a subsurface region. The inputting of the objects may include inputting one or more surfaces, horizons, faults, and model boundaries into the structural framework.”);
partition the subsurface features into surface segments ([0062] “For these diagrams, the fault 306 is set at a higher order compared with the horizons 302 and 304 because the fault 306 is continuous and creates a displacement in the horizon forming horizons 302 and 304, splitting it into two pieces, which are horizons 302 and 304.”);
fit the surface segments to implicit functions ([0045] “A level set function is an implicit function that defines one or more objects and integrates the values between the nodes in the cell.” And [0057] “At block 208, the level set function for each object is computed.”);
create a plurality of implicit surfaces from the implicit functions for each of the surface segments, wherein creating the plurality of implicit surfaces comprises thresholding the implicit functions for each of the surface segments ([0045] “Each level set function may be specific to a single object. For example, an object, such as a surface, that is represented by level set function may be easily extended” And [0077] “specify level set values according to a threshold distance to pinch out two surfaces that are close to each other in a cell”);
extrapolate the plurality of implicit surfaces to a boundary of a region of interest ([0045] “Further, the level set function may be used to guide the extension of the surfaces” And [0066] “In this diagram 340, the horizon segments 332 and 334 of FIG. 3D are extended (or in other examples, truncated) to end at either the boundary or the fault 306 to form the horizons 342 and 344.” And [0066] “FIG. 3E is a diagram 340 of the revised mesh. In this diagram 340, the horizon segments 332 and 334 of FIG. 3D are extended (or in other examples, truncated) to end at either the boundary or the fault 306 to form the horizons 342 and 344.” And [0085] “The edge cut may truncate the segment 634 from the fault 602, as shown in FIG. 6E. Optionally, segment 634 may be extended to either another fault or the boundaries of the domain of interest as shown by segment 652 in FIG. 6F.”);
create a plurality of implicit surfaces from the implicit functions for each of the surface segments, wherein creating the plurality of implicit surfaces comprises thresholding the implicit functions for each of the surface segments by truncating the implicit surfaces in contact with other implicit surfaces ([0045] “level set functions along with mesh element or cell splitting may be used to find the intersection between objects.” And [0077] “The finite element procedure may yield level set function values at nodes 410 and 412 that define the extension of surface 404 with the normal direction 414. Instead of using the normal direction of surface 404 at the cell edge between nodes 406 and 408, the normal direction can be computed to improve the smoothness of intersection polylines generated by adjacent cell extensions of surface 404 into another surface 402.”);
create a structural model from the plurality of model surfaces ([0055] “The method may include obtaining data and creating a watertight model from a structural framework for the subsurface region, as shown in blocks 202 to 214, assign properties to the watertight model to form one or more subsurface models”); and
store the structural model to the storage medium or display the structural model on a display ([0009] “outputting the watertight model (e.g., storing or visualizing the watertight model).” And [0044] “The watertight volumetric mesh may be used for unfaulting, geomechanical, geophysical, and/or reservoir simulation, while the surface mesh may be used as input for visualization.” And [0059] “The outputting of the simulation results and/or the subsurface model may include displaying the simulation results, the geologic model and/or the reservoir model on a monitor and/or storing the simulation results, the geologic model and/or the reservoir model in memory of a computer system.”).

Regarding claim 18, Huang further teaches the system of claim 17 wherein the machine-readable medium comprises instructions configured to direct at least one of the plurality of processors to tessellate the truncated implicit surfaces to form a mesh over the truncated implicit surfaces or to tessellate a zone formed by truncated implicit surfaces to form a three-dimensional grid of cells within the zone ([0061] “tessellation for objects” and [0081] “Tessellation may be performed to produce a watertight framework of surface meshes that bound volume compartments, or tessellation may be performed for a 3-D volumetric mesh that is based on the level set surfaces and computed intersection curves. Various algorithms may be used to tessellate a surface mesh framework or a volumetric mesh suitable for numerical simulation.”).

Regarding claim 19, Huang further teaches the system of claim 18, wherein the machine-readable medium comprises instructions configured to direct at least one of the plurality of processors to tessellate the truncated implicit surfaces to form a mesh over the truncated implicit surfaces, and extend the mesh into a zone formed by the truncated implicit surfaces to form a three-dimensional grid of cells within the zone ([0061] “tessellation for objects” and [0081] “Tessellation may be performed to produce a watertight framework of surface meshes that bound volume compartments, or tessellation may be performed for a 3-D volumetric mesh that is based on the level set surfaces and computed intersection curves. Various algorithms may be used to tessellate a surface mesh framework or a volumetric mesh suitable for numerical simulation.”)

Regarding claim 20, Huang further teaches the system of claim 17, further comprising a client system, and wherein the machine-readable medium comprises instructions configured to direct at least one of the plurality of processors to display the structural model at the client system ([0059] “The outputting of the simulation results and/or the subsurface model may include displaying the simulation results, the geologic model and/or the reservoir model on a monitor and/or storing the simulation results, the geologic model and/or the reservoir model in memory of a computer system.” And [0084] “A first configuration may include direct rendering of meshes and/or grids. The visualization may provide for interactive editing and modification of the framework that may be performed to further enhance or modify the mesh.” And “The modifications of the meshes may represent surface deformations and repositioning as a result of inspection.”).

Regarding claim 21, Huang further teaches the system of claim 20, wherein the machine-readable medium further comprises instructions configured to direct at least one of the plurality of processors to obtain instructions from the client system for perturbing an implicit surface ([0084] “The visualization may provide for interactive editing and modification of the framework that may be performed to further enhance or modify the mesh. The mesh may be modified because the mesh does not meet expectations. For example, an object may not pass through a known well marker point, two faults may exhibit the wrong major-minor relationship, a fault contact may flip polarity laterally; and/or the fault may appear to be a reverse fault in certain parts and a normal fault in other parts.” And “The modifications of the meshes may represent surface deformations and repositioning as a result of inspection. The cells which support the level set functions for the objects affected by editing need to have their level set values modified or vacated. After that, the associated mesh creation steps are reapplied to the objects at the updated point or location.”).

Regarding claim 22, Huang further teaches the system of claim 21, wherein the machine-readable medium further comprises instructions configured to direct at least one of the plurality of processors to regenerate the structural model after an implicit surface has been perturbed ([0084] “The visualization may provide for interactive editing and modification of the framework that may be performed to further enhance or modify the mesh. The mesh may be modified because the mesh does not meet expectations. For example, an object may not pass through a known well marker point, two faults may exhibit the wrong major-minor relationship, a fault contact may flip polarity laterally; and/or the fault may appear to be a reverse fault in certain parts and a normal fault in other parts.” And “The modifications of the meshes may represent surface deformations and repositioning as a result of inspection. The cells which support the level set functions for the objects affected by editing need to have their level set values modified or vacated. After that, the associated mesh creation steps are reapplied to the objects at the updated point or location.”).

Regarding claim 23, Huang further teaches the system of claim 17, wherein the machine-readable medium further comprises instructions configured to direct at least one of the plurality of processors to generate a simulation model from the structure model ([0055] “using the subsurface model to perform simulations and for hydrocarbon operations, as shown in blocks 218 and 220.” And [0059] “The outputting of the simulation results and/or the subsurface model may include displaying the simulation results, the geologic model and/or the reservoir model on a monitor and/or storing the simulation results, the geologic model and/or the reservoir model in memory of a computer system.”).



Claims 1-3, 7-10, and 12-16 are further rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klinger (US 20190243017).
	Regarding claim 1, Klinger teaches a method for constructing a structural model of a subsurface ([0102] “FIG. 4 shows an example of a system 401 and a method 410.”), comprising:
obtaining discretized data comprising surfaces, poly lines, or both ([0020] “equations may be discretized using a grid that includes nodes, cells, etc. To represent features in a geologic environment, a structural model may assist with properly locating nodes, cells, etc. of a grid for use in simulation using one or more numerical techniques.” And [0104] “FIG. 4 also shows a block diagram of the method 410, which includes an input block 420 and output block 480, for example, to output an implicit function equated to a stratigraphic property per a block 482. As to the input block 420, it may include a fault surfaces input block 422 and a horizon points input block 424.”);
segmenting surfaces in the discretized data by other surfaces to form a plurality of segments ([0131] “method 500 of FIG. 5, a fault 512 exists within the mesh of the mesh generation block 502. In such a mesh, the fault 512 is represented by a surface composed of triangles as may be defined by nodes where each triangle may be a face that is shared by two tetrahedra 522-1 and 522-2”);
fitting each of the plurality of segments to an implicit function ([0106] “As shown in the example of FIG. 4, an implicit function calculation block 462 can receive control points and one or more constraints defined with respect to a mesh (e.g., elements, cells, nodes, vertices, etc.) and, in turn, calculate values for one or more implicit functions.” And [0110] “an implicit function may be provided for performing, for example, interpolation. As an example, an implicit modeling approach can include representing surfaces as iso-values of a volume attribute (e.g., of an implicit function). As an example, such a volume attribute may be referred to as being a "thickness proportion" (e.g., volumetrically filling in space). For example, an implicit function may correspond to the stratigraphic age of formations and, for example, such an implicit function may be embedded and interpolated in a volumetrically filling tetrahedral mesh (e.g., structured, unstructured, etc.)”);
creating a plurality of implicit surfaces from the implicit functions for each of the plurality of segments, wherein creating the plurality of implicit surfaces comprises thresholding the implicit function for each of the plurality of segments ([0107] “As to the output block 480, given calculated values for one or more implicit functions, these may be associated with, for example, a stratigraphic property per the block 482. As an example, one or more iso-surfaces may be extracted based at least in part on the values of the stratigraphic property per an iso-surface extraction block 484, for example, where one or more of the extracted iso-surfaces may be defined to be a horizon surface (e.g., or horizon surfaces) per a horizon surface block 486.”);
edges of a tetrahedral mesh may intersect limits of geological layers. In such an example, construction of such intersection points may have been computed where they correspond to nodes of triangulated surfaces representing horizons” And [0128] “a patch-based approach to faults (e.g., intersected faults) can allow for permuting various fault-fault relationships” And [0132] “the fault 512 may be at least in part intersected by another fault 514, which likewise may be represented via triangles, nodes, etc. As an example, a fault definition scheme can utilize patches where, for example, the fault 512 can be defined to include a patch 512-1 and a patch 512-2 and the fault 514 can be defined to include a patch 514-1 and a patch 514-2.” And [0138] “FIG. 6 also shows a fault 614 where the fault 612 and the fault 614 intersect as represented by an intersection line 615 on the fault 612, which can correspond to a series of points (e.g., nodes, etc.). As an example, the intersection line 615 can be extended to define two patches for the fault 612 (e.g., an upper patch and a lower patch).”);
constructing the structural model from the plurality of model surfaces ([0108] “FIG. 4 also shows an example of a method 490 for outputting a volume based model (e.g., a model constructed from a subdivision of a volume of interest in sub-volumes representing stratigraphic layers, fault blocks or segments, etc.).”); and
visualizing the structural model ([0165] “As an example, the menu 930 may include a selectable item that calls for rendering interpretation points to a display. As an example, the menu 930 may include a selectable item that calls for rendering nodes and/or faces to a display (e.g., fault patch nodes, fault patch triangular faces, etc.).”).

	Regarding claim 2, Klinger further teaches method of claim 1, wherein constructing the structure model comprises tessellating each of the plurality of model surfaces to form a mesh over each ([0111] “As an example, a method can include building a tetrahedral mesh (e.g., or other type of mesh) for carrying and interpolating an implicit function. As an example, a 3D boundary-constrained Delaunay mesh generator may be implemented, for example, with constraints such as constraints based on faults affecting considered horizons where such faults may be accounted for as internal boundaries during mesh generation, for example, where some border faces of tetrahedra may match fault geometries in a resulting mesh.”).

Regarding claim 3, Klinger further teaches method of claim 1, wherein constructing the structural model comprises tessellating zones formed between each of the plurality of model surfaces to form a three-dimensional grid of cells in the zones ([0111] “As an example, a method can include building a tetrahedral mesh (e.g., or other type of mesh) for carrying and interpolating an implicit function. As an example, a 3D boundary-constrained Delaunay mesh generator may be implemented, for example, with constraints such as constraints based on faults affecting considered horizons where such faults may be accounted for as internal boundaries during mesh generation, for example, where some border faces of tetrahedra may match fault geometries in a resulting mesh.”).

Regarding claim 7, Klinger further teaches method of claim 1, further comprising perturbing a model surface using a non-rigid transformation of an implicit function representing In such an example, the fault redefinition block 508 may redefine one or more faults by assignment of a state to a patch or patches of those one or more faults. In such an example, the method 500 can include modifying implicit function values per the modification block 510 subject to such assignments per the block 508 where the blocks 504 and 505, or one or more other blocks may follow.” And [0168] “a redefinition block 1050 for redefining one or more faults where results are decided to be unacceptable, a revision block 1060 for revising implicit function values based at least in part on the redefining of one or more faults.”).

Regarding claim 8, Klinger further teaches method of claim 7, wherein perturbing the surface comprises at least one of scaling the surface, shifting the surface to a new location in the structural model, and rotating the surface ([0162] “As an example, slip can be defined as the relative movement of geological features present on either side of a fault and may be represented as a displacement vector. For example, a fault's sense of slip can be defined as the relative motion of rock on a side of the fault with respect to the other side. As an example, as to measuring horizontal and/or vertical separation, throw of a fault can be a vertical component (e.g., of dip separation) and heave of a fault can be a horizontal component (e.g., consider a description such as throw up and heave out. As an example, throw and/or heave may be represented by one or more vectors.” And [0169] “As shown in the example of FIG. 10, the redefinition block 1050 may include a patch block 1052 for turning a patch on or off (e.g., assigning a state to a patch or patches), a move block 1054 for moving a node or nodes and/or an other block 1056 for performing one or more other actions as to fault redefinition”).

Regarding claim 9, Klinger further teaches method of claim 1, further comprising perturbing a model surface using a rigid transformation of an implicit function representing the surface, wherein the surface comprises a fault or a horizon ([0162] “As an example, slip can be defined as the relative movement of geological features present on either side of a fault and may be represented as a displacement vector. For example, a fault's sense of slip can be defined as the relative motion of rock on a side of the fault with respect to the other side. As an example, as to measuring horizontal and/or vertical separation, throw of a fault can be a vertical component (e.g., of dip separation) and heave of a fault can be a horizontal component (e.g., consider a description such as throw up and heave out. As an example, throw and/or heave may be represented by one or more vectors.” And [0169] “As shown in the example of FIG. 10, the redefinition block 1050 may include a patch block 1052 for turning a patch on or off (e.g., assigning a state to a patch or patches), a move block 1054 for moving a node or nodes and/or an other block 1056 for performing one or more other actions as to fault redefinition”).

Regarding claim 10, Klinger further teaches method of claim 9, wherein perturbing the surface comprises adjusting a depth value ([0162] “As an example, slip can be defined as the relative movement of geological features present on either side of a fault and may be represented as a displacement vector. For example, a fault's sense of slip can be defined as the relative motion of rock on a side of the fault with respect to the other side. As an example, as to measuring horizontal and/or vertical separation, throw of a fault can be a vertical component (e.g., of dip separation) and heave of a fault can be a horizontal component (e.g., consider a description such as throw up and heave out. As an example, throw and/or heave may be represented by one or more vectors.”).

Regarding claim 12, Klinger further teaches method of claim 1, wherein visualizing the structural model comprises rendering a plurality of model surfaces using a volume renderer ([0165] “As an example, the menu 930 may include a selectable item that calls for rendering interpretation points to a display. As an example, the menu 930 may include a selectable item that calls for rendering nodes and/or faces to a display (e.g., fault patch nodes, fault patch triangular faces, etc.).” Also see [0166]).

Regarding claim 13, Klinger further teaches method of claim 1, further comprising obtaining input for a perturbation of a model surface ([0123] “a method can provide a base mesh that corresponds to a base fault framework where one or more variations can be made to the base fault framework and results generated without alteration of the base mesh.” And [0130] “consider a mesh regeneration block 506 for regenerating a mesh and a fault redefinition block 508 for redefining one or more faults… As an example, the fault redefinition loop can include a modification block 510 for modifying implicit function values based on fault redefinition per the fault redefinition block 508” And [0166] “input may be received by the computer or computing system via an input device and/or an input mechanism to select a fault patch or fault patches and, for example, assign one or more states to a fault patch or fault patches. For example, a user may touch a touch screen display at a fault patch location where a touch may assign a state to the fault patch and/or open a menu for assignment of a state to the fault patch. As an example, a workflow can include rendering representations of fault patches to a display and receiving input to assign states to at least a portion of the fault patches. As an example, a method can allow a touch received at input via a touch screen to be a command that toggles a state from off to on or more on to off. In such an example, a user may readily touch fault patches to change (e.g., assign) states. While touch is mentioned, a mouse or other input device may be utilized where, for example, clicks may toggle states.”)

Regarding claim 14, Klinger further teaches method of claim 13, further comprising obtaining input for a contact order, a contact priority, or both for a model surface ([0155] “the fault 964 is major over the fault 962 and the fault 962 is truncated; the fault 962 is major over the fault 964 and the fault 964 is truncated;” Also see “truncation rules” [0156]-[0159]).

Regarding claim 15, Klinger further teaches method of claim 1, further comprising using the structural model in hydrocarbon operations (Fig. 2 and [0065] “operational decision block 260”).

Regarding claim 16, Klinger further teaches (Fig. 2 and [0064] “As to the various applications of the applications block 240, the well prognosis application 242 may include predicting type and characteristics of geological formations that may be encountered by a drill-bit, and location where such rocks may be encountered (e.g., before a well is drilled); the reserve calculations application 244 may include assessing total amount of hydrocarbons or ore material present in a subsurface environment (e.g., and estimates of which proportion can be recovered, given a set of economic and technical constraints); and the well stability assessment application 246 may include estimating risk that a well, already drilled or to-be-drilled, will collapse or be damaged due underground stress”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being obvious over Huang in view of Klinger (US 201902343017).
Regarding claim 10, Huang teaches the method of claim 9.
Huang does not appear to explicitly disclose wherein perturbing the surface comprises adjusting a depth value.
However, Klinger teaches wherein perturbing the surface comprises adjusting a depth value (Klinger [0162] “As an example, slip can be defined as the relative movement of geological features present on either side of a fault and may be represented as a displacement vector. For example, a fault's sense of slip can be defined as the relative motion of rock on a side of the fault with respect to the other side. As an example, as to measuring horizontal and/or vertical separation, throw of a fault can be a vertical component (e.g., of dip separation) and heave of a fault can be a horizontal component (e.g., consider a description such as throw up and heave out. As an example, throw and/or heave may be represented by one or more vectors.” Also see fault redefining Fig. 5).
Huang and Klinger are analogous art because they are from the same field of endeavor of subsurface modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the subsurface modeling method disclosed by Huang with the perturbing disclosed by Klinger.
 One of ordinary skill in the art would have been motivated to make this modification in order to allow for interaction with the model (Klinger [0033]) and to allow for revisions associated with a throw of a fault (Klinger [0161]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being obvious over Huang in view of Wu et al. (US 20130246031) hereinafter Wu.
Regarding claim 11, Huang teaches the method of claim 1. Huang further teaches rendering the plurality of model surfaces ([0084] “A first configuration may include direct rendering of meshes and/or grids. The visualization may provide for interactive editing and modification of the framework that may be performed to further enhance or modify the mesh.” And “The modifications of the meshes may represent surface deformations and repositioning as a result of inspection.”).
Huang does not appear to explicitly disclose wherein visualizing the structural model comprises rendering the plurality of model surfaces using a ray tracing visualization.
However, Wu teaches wherein visualizing the structural model comprises rendering the plurality of model surfaces using a ray tracing visualization (Wu [0118] “In the case of visualization, the sampling may be performed on a regular voxel grid based on screen resolution and viewing angle; or the sampling may be determined by ray tracing algorithms for volume rendering.”). 
Huang and Wu are analogous art because they are from the same field of endeavor of subsurface modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rendering technique disclosed by Huang with an alternate known rendering technique of ray tracing disclosed by Wu.
 One of ordinary skill in the art would have been motivated to make this modification in order to visualize the model (Wu [0118]).


Claims 4-6, 11, and 17-23 are further rejected under 35 U.S.C. 103 as being obvious over Klinger in view of Wu et al. (US 20130246031) hereinafter Wu.
Regarding claim 4, Klinger teaches the method of claim 1. 
Klinger does not appear to explicitly disclose extrapolating the implicit function for each of the plurality of segments to a boundary of a region of interest.
For a faulted block, e.g., Block 71 in FIG. 6A, one can partition the block into simple blocks by extending fault surfaces as shown in FIG. 7, where the solid lines indicate averaged fault traces on the top horizon, and the dashed lines show the extension of fault traces (hence faults) to break the block into three simple sub-blocks.” And [0088] “Extension of the boundary conditions can be done approximately through extrapolation. In one embodiment of the invention, the boundary displacement field is represented by using radial basis functions”). 
Klinger and Wu are analogous art because they are from the same field of endeavor of subsurface modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method disclosed by Klinger with the extrapolation disclosed by Wu.
 One of ordinary skill in the art would have been motivated to make this modification in order to conduct uncertainty analysis of different geologic scenarios, which involves multiple reservoir simulations on different geologic models with varying conceptual descriptions (Wu [0006]) and to create design regions for efficient and flexible conceptual modeling (Wu [0078).

Regarding claim 5, Klinger teaches the method of claim 1. 
Klinger does not appear to explicitly disclose wherein the implicit function for each of the plurality of segments comprises a radial basis function.
However, Wu teaches wherein the implicit function for each of the plurality of segments comprises a radial basis function (Wu [0072] “Similarly, a point set may be represented by spline surfaces, radial basis functions or other sparse representations of lines or surfaces through controls points.” And [0088] “Extension of the boundary conditions can be done approximately through extrapolation. In one embodiment of the invention, the boundary displacement field is represented by using radial basis functions”). 
Klinger and Wu are analogous art because they are from the same field of endeavor of subsurface modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the implicit function modeling method disclosed by Klinger with the radial basis functions disclosed by Wu.
 One of ordinary skill in the art would have been motivated to make this modification in order to conduct uncertainty analysis of different geologic scenarios, which involves multiple reservoir simulations on different geologic models with varying conceptual descriptions (Wu [0006]) and to create design regions for efficient and flexible conceptual modeling (Wu [0078).

Regarding claim 6, Klinger teaches the method of claim 1. 
Klinger does not appear to explicitly disclose determining a contact point between a horizon and a fault by an intersection of an implicit surface.
However, Wu teaches determining a contact point between a horizon and a fault by an intersection of an implicit surface (Wu [0082] “displacement vectors are determined along horizon-fault and fault-fault intersections. These vectors can be calculated from the up-thrown and down-thrown fault traces on each faulted horizon or fault surface. The fault traces generated by intersections of Faults 75, 77, and 78 can be seen in FIG. 6A.”). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method disclosed by Klinger with the intersection of horizons and faults disclosed by Wu.
 One of ordinary skill in the art would have been motivated to make this modification in order to conduct uncertainty analysis of different geologic scenarios, which involves multiple reservoir simulations on different geologic models with varying conceptual descriptions (Wu [0006]) and to create design regions for efficient and flexible conceptual modeling (Wu [0078).

Regarding claim 11, Klinger teaches the method of claim 1. Klinger further teaches rendering the plurality of model surfaces ([0165] “As an example, the menu 930 may include a selectable item that calls for rendering interpretation points to a display. As an example, the menu 930 may include a selectable item that calls for rendering nodes and/or faces to a display (e.g., fault patch nodes, fault patch triangular faces, etc.).” Also see [0166]).
Klinger does not appear to explicitly disclose wherein visualizing the structural model comprises rendering the plurality of model surfaces using a ray tracing visualization.
However, Wu teaches wherein visualizing the structural model comprises rendering the plurality of model surfaces using a ray tracing visualization (Wu [0118] “In the case of visualization, the sampling may be performed on a regular voxel grid based on screen resolution and viewing angle; or the sampling may be determined by ray tracing algorithms for volume rendering.”). 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rendering technique disclosed by Klinger with an alternate known rendering technique of ray tracing disclosed by Wu.
 One of ordinary skill in the art would have been motivated to make this modification in order to visualize the model (Wu [0118]).

Regarding claim 17, Klinger teaches system for constructing a structural model ([0102] “FIG. 4 shows an example of a system 401 and a method 410.”), comprising:
a plurality of processors ([0102] “each computer may include one or more processors (e.g., or processing cores) 403”):
a storage medium comprising discretized data comprising subsurface features comprising  horizons, faults, or both ([0002] “A system can include a processor; memory operatively coupled to the processor; processor-executable instructions stored in the memory to instruct the system to: receive implicit functions values for a mesh that represents a geologic environment that includes intersecting faults defined by fault patches;” And [0040] “data may be stored in one or more data sources (or data stores, generally physical data storage devices.” And [0020] “equations may be discretized using a grid that includes nodes, cells, etc. To represent features in a geologic environment, a structural model may assist with properly locating nodes, cells, etc. of a grid for use in simulation using one or more numerical techniques.” And [0104] “FIG. 4 also shows a block diagram of the method 410, which includes an input block 420 and output block 480, for example, to output an implicit function equated to a stratigraphic property per a block 482. As to the input block 420, it may include a fault surfaces input block 422 and a horizon points input block 424.”); and
a machine-readable medium comprising instructions configured to direct at least one of the plurality of processors to ([0102] “memory 404 for storing instructions (e.g., modules), for example, executable by at least one of the one or more processors.”):
obtain the discretized data from the storage medium ([0104] “FIG. 4 also shows a block diagram of the method 410, which includes an input block 420 and output block 480, for example, to output an implicit function equated to a stratigraphic property per a block 482. As to the input block 420, it may include a fault surfaces input block 422 and a horizon points input block 424.”);
partition the subsurface features into surface segments ([0131] “method 500 of FIG. 5, a fault 512 exists within the mesh of the mesh generation block 502. In such a mesh, the fault 512 is represented by a surface composed of triangles as may be defined by nodes where each triangle may be a face that is shared by two tetrahedra 522-1 and 522-2”);
fit the surface segments to implicit functions ([0106] “As shown in the example of FIG. 4, an implicit function calculation block 462 can receive control points and one or more constraints defined with respect to a mesh (e.g., elements, cells, nodes, vertices, etc.) and, in turn, calculate values for one or more implicit functions.” And [0110] “an implicit function may be provided for performing, for example, interpolation. As an example, an implicit modeling approach can include representing surfaces as iso-values of a volume attribute (e.g., of an implicit function). As an example, such a volume attribute may be referred to as being a "thickness proportion" (e.g., volumetrically filling in space). For example, an implicit function may correspond to the stratigraphic age of formations and, for example, such an implicit function may be embedded and interpolated in a volumetrically filling tetrahedral mesh (e.g., structured, unstructured, etc.)”);
create a plurality of implicit surfaces from the implicit functions for each of the surface segments, wherein creating the plurality of implicit surfaces comprises thresholding the implicit functions for each of the surface segments ([0107] “As to the output block 480, given calculated values for one or more implicit functions, these may be associated with, for example, a stratigraphic property per the block 482. As an example, one or more iso-surfaces may be extracted based at least in part on the values of the stratigraphic property per an iso-surface extraction block 484, for example, where one or more of the extracted iso-surfaces may be defined to be a horizon surface (e.g., or horizon surfaces) per a horizon surface block 486.”);
create a plurality of model surfaces from the plurality of implicit surfaces, wherein creating the plurality of model surfaces comprises intersecting the implicit surfaces by truncating the implicit surfaces in contact with other implicit surfaces (([0115] “edges of a tetrahedral mesh may intersect limits of geological layers. In such an example, construction of such intersection points may have been computed where they correspond to nodes of triangulated surfaces representing horizons” And [0128] “a patch-based approach to faults (e.g., intersected faults) can allow for permuting various fault-fault relationships” And [0132] “the fault 512 may be at least in part intersected by another fault 514, which likewise may be represented via triangles, nodes, etc. As an example, a fault definition scheme can utilize patches where, for example, the fault 512 can be defined to include a patch 512-1 and a patch 512-2 and the fault 514 can be defined to include a patch 514-1 and a patch 514-2.” And [0138] “FIG. 6 also shows a fault 614 where the fault 612 and the fault 614 intersect as represented by an intersection line 615 on the fault 612, which can correspond to a series of points (e.g., nodes, etc.). As an example, the intersection line 615 can be extended to define two patches for the fault 612 (e.g., an upper patch and a lower patch).”) Also see [0155] “as to a fault 912 and a fault 914, these intersecting faults may be classified as having relatively little uncertainty as to their truncation style. The intersecting faults 904, which include a fault 942 and a fault 944, these too may be classified as having relatively little uncertainty as to their truncation style. On the other hand, the intersecting faults 906, which appear to include a fault 962 and a fault 964, may be uncertain. For example, there may be multiple valid scenarios, including: the fault 964 is major over the fault 962 and the fault 962 is truncated; the fault 962 is major over the fault 964 and the fault 964 is truncated;” Also see “truncation rules” [0156]-[0159]);
create a structural model from the plurality of model surfaces ([0108] “FIG. 4 also shows an example of a method 490 for outputting a volume based model (e.g., a model constructed from a subdivision of a volume of interest in sub-volumes representing stratigraphic layers, fault blocks or segments, etc.).” Also see Fig. 5 showing truncated faults); and 
store the structural model to the storage medium or display the structural model on a display ([0040] “stored project information may include inputs, models, results and cases. Thus, upon completion of a modeling session, a user may store a project” And [0161] “FIG. 9 also shows an example of a menu 930 that may be rendered to a display in response to input to a computer, a computing system, etc. For example, the menu may be rendered in response to selection of a fault and/or a fault patch. As shown, a menu may allow for rendering information and/or changing information as to one or more of state, property or other (e.g., as may be stored in a data structure in a storage medium, etc.).” And [0165] “As an example, the menu 930 may include a selectable item that calls for rendering interpretation points to a display. As an example, the menu 930 may include a selectable item that calls for rendering nodes and/or faces to a display (e.g., fault patch nodes, fault patch triangular faces, etc.).”).
Klinger does not appear to explicitly disclose extrapolating the implicit function for each of the plurality of segments to a boundary of a region of interest.
However, Wu teaches extrapolating the implicit function for each of the plurality of segments to a boundary of a region of interest (Wu Fig. 7 and [0086] “For a faulted block, e.g., Block 71 in FIG. 6A, one can partition the block into simple blocks by extending fault surfaces as shown in FIG. 7, where the solid lines indicate averaged fault traces on the top horizon, and the dashed lines show the extension of fault traces (hence faults) to break the block into three simple sub-blocks.” And [0088] “Extension of the boundary conditions can be done approximately through extrapolation. In one embodiment of the invention, the boundary displacement field is represented by using radial basis functions”). 
Klinger and Wu are analogous art because they are from the same field of endeavor of subsurface modeling.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modeling method disclosed by Klinger with the extrapolation disclosed by Wu.
 One of ordinary skill in the art would have been motivated to make this modification in order to conduct uncertainty analysis of different geologic scenarios, which involves multiple reservoir simulations on different geologic models with varying conceptual descriptions (Wu [0006]) and to create design regions for efficient and flexible conceptual modeling (Wu [0078]).

Regarding claim 18, Klinger further teaches system of claim 17 wherein the machine-readable medium comprises instructions configured to direct at least one of the plurality of processors to tessellate the truncated implicit surfaces to form a mesh over the truncated implicit surfaces or to tessellate a zone formed by truncated implicit surfaces to form a three-dimensional grid of cells within the zone ([0058] “As to the one or more structured grids 234, it may include a grid that partitions a volume of interest into different elementary volumes (cells)” And [0111] “As an example, a method can include building a tetrahedral mesh (e.g., or other type of mesh) for carrying and interpolating an implicit function. As an example, a 3D boundary-constrained Delaunay mesh generator may be implemented, for example, with constraints such as constraints based on faults affecting considered horizons where such faults may be accounted for as internal boundaries during mesh generation, for example, where some border faces of tetrahedra may match fault geometries in a resulting mesh.”).

Regarding claim 19, Klinger further teaches system of claim 18, wherein the machine-readable medium comprises instructions configured to direct at least one of the plurality of processors to tessellate the truncated implicit surfaces to form a mesh over the truncated implicit surfaces, and extend the mesh into a zone formed by the truncated implicit surfaces to form a three-dimensional grid of cells within the zone ([0058] “As to the one or more structured grids 234, it may include a grid that partitions a volume of interest into different elementary volumes (cells).” And [0111] “As an example, a method can include building a tetrahedral mesh (e.g., or other type of mesh) for carrying and interpolating an implicit function. As an example, a 3D boundary-constrained Delaunay mesh generator may be implemented, for example, with constraints such as constraints based on faults affecting considered horizons where such faults may be accounted for as internal boundaries during mesh generation, for example, where some border faces of tetrahedra may match fault geometries in a resulting mesh.”).


Regarding claim 20, Klinger further teaches system of claim 17, further comprising a client system, and wherein the machine-readable medium comprises instructions configured to direct at least one of the plurality of processors to display the structural model at the client system ([0161] “FIG. 9 also shows an example of a menu 930 that may be rendered to a display in response to input to a computer, a computing system, etc. For example, the menu may be rendered in response to selection of a fault and/or a fault patch. As shown, a menu may allow for rendering information and/or changing information as to one or more of state, property or other (e.g., as may be stored in a data structure in a storage medium, etc.).” And [0165] “As an example, the menu 930 may include a selectable item that calls for rendering interpretation points to a display. As an example, the menu 930 may include a selectable item that calls for rendering nodes and/or faces to a display (e.g., fault patch nodes, fault patch triangular faces, etc.).”).

Regarding claim 21, Klinger further teaches system of claim 20, wherein the machine-readable medium further comprises instructions configured to direct at least one of the plurality of processors to obtain instructions from the client system for perturbing an implicit surface a method can provide a base mesh that corresponds to a base fault framework where one or more variations can be made to the base fault framework and results generated without alteration of the base mesh.” And [0130] “consider a mesh regeneration block 506 for regenerating a mesh and a fault redefinition block 508 for redefining one or more faults… As an example, the fault redefinition loop can include a modification block 510 for modifying implicit function values based on fault redefinition per the fault redefinition block 508” And [0132] “In such an example, the fault redefinition block 508 may redefine one or more faults by assignment of a state to a patch or patches of those one or more faults. In such an example, the method 500 can include modifying implicit function values per the modification block 510 subject to such assignments per the block 508 where the blocks 504 and 505, or one or more other blocks may follow.” And [0168] “a redefinition block 1050 for redefining one or more faults where results are decided to be unacceptable, a revision block 1060 for revising implicit function values based at least in part on the redefining of one or more faults.” And [0166] “input may be received by the computer or computing system via an input device and/or an input mechanism to select a fault patch or fault patches and, for example, assign one or more states to a fault patch or fault patches. For example, a user may touch a touch screen display at a fault patch location where a touch may assign a state to the fault patch and/or open a menu for assignment of a state to the fault patch. As an example, a workflow can include rendering representations of fault patches to a display and receiving input to assign states to at least a portion of the fault patches. As an example, a method can allow a touch received at input via a touch screen to be a command that toggles a state from off to on or more on to off. In such an example, a user may readily touch fault patches to change (e.g., assign) states. While touch is mentioned, a mouse or other input device may be utilized where, for example, clicks may toggle states.”).

Regarding claim 22, Klinger further teaches system of claim 21, wherein the machine-readable medium further comprises instructions configured to direct at least one of the plurality of processors to regenerate the structural model after an implicit surface has been perturbed ([0130] “consider a mesh regeneration block 506 for regenerating a mesh and a fault redefinition block 508 for redefining one or more faults… As an example, the fault redefinition loop can include a modification block 510 for modifying implicit function values based on fault redefinition per the fault redefinition block 508” And [0168] “a redefinition block 1050 for redefining one or more faults where results are decided to be unacceptable, a revision block 1060 for revising implicit function values based at least in part on the redefining of one or more faults.”).

Regarding claim 23, Klinger further teaches system of claim 17, wherein the machine-readable medium further comprises instructions configured to direct at least one of the plurality of processors to generate a simulation model from the structure model ([0033] “the simulation component 120 may construct one or more models of the geologic environment 150, which may be relied on to simulate behavior of the geologic environment 150” And [0168] “FIG. 10 shows an example of a method 1000 that includes a generation block 1010 for generating a geologic model, a simulation block 1020 for simulating one or more physical phenomena such as fluid flow, an analysis block 1030 for analyzing simulation results, a decision block 1040 for deciding whether the simulation results are acceptable, a redefinition block 1050 for redefining one or more faults where results are decided to be unacceptable, a revision block 1060 for revising implicit function values based at least in part on the redefining of one or more faults.”).


	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190035148 teaches a resolution adaptive mesh using an intermediate implicit representation of a point cloud [0005].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666.  The examiner can normally be reached on Monday-Thursday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.E.J./Examiner, Art Unit 2128                                                                                                                                                                                                        

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128